NOTICE
       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us


             IN THE COURT OF APPEALS OF THE STATE OF ALASKA


EUGENE JOHN BOURDON,
                                                      Court of Appeals No. A-11768
                            Appellant,                Trial Court No. 1PE-13-42 CI

                     v.
                                                               OPINION
STATE OF ALASKA,

                            Appellee.                  No. 2496 — March 18, 2016


              Appeal from the Superior Court, First Judicial District,
              Petersburg, William B. Carey, Judge.

              Appearances: Eugene John Bourdon, pro se, Juneau. Elizabeth
              T. Burke, Assistant Attorney General, Office of Criminal
              Appeals, Anchorage, and Craig W. Richards, Attorney General,
              Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge ALLARD.




   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              Eugene John Bourdon was convicted in 2000 of four counts of second-
degree sexual abuse of a minor. Bourdon appealed, and we affirmed his convictions on
direct appeal.1
              On July 31, 2013, more than ten years after his direct appeal was final,
Bourdon filed a fifty-page pro se petition for a writ of habeas corpus, arguing that the
superior court lacked jurisdiction to enter judgment against him in his underlying
criminal case because he was a Native Alaskan sovereign citizen. Superior Court Judge
William B. Carey issued a lengthy and well-written order denying the petition as both
untimely and without merit. This appeal followed.
              On appeal, Bourdon renews his argument that the superior court lacked
jurisdiction over his underlying criminal case. Bourdon asserts that he is a “sovereign
citizen” and that, absent his consent, the State of Alaska has no power to enforce its
criminal laws against him.2
              Courts across the country have universally rejected these types of
“sovereign citizen” claims, dismissing them as “misguided,”3 “completely without




   1
       Bourdon v. State, 2002 WL 31761482 (Alaska App. Dec. 11, 2002) (unpublished).
   2
      See Francis X. Sullivan, Comment, “The Usurping Octopus of Jurisdictional
Authority”: The Legal Theories of the Sovereign Citizen Movement, 1999 Wis. L. Rev. 785
(1999) (explaining the historical background of the various sovereign citizen theories).
   3
       United States v. Mitchell, 405 F. Supp. 2d 602, 603-06 (D. Md. 2005) (characterizing
sovereign citizen claims as “patently without merit ... [that] would even be humorous – were
the stakes not so high.”).

                                           –2–                                        2496

merit,”4 and having “no conceivable validity in American law.”5 We likewise find no
merit to Bourdon’s argument.
                Article IV, Section 1 of the Alaska Constitution grants the legislature
authority to prescribe the jurisdiction of courts within the state. The legislature has
authorized the superior court to exercise original jurisdiction in all criminal matters, and
this jurisdiction extends to the whole of Alaska.6 Thus, because Bourdon’s criminal act
occurred in Alaska, the superior court had jurisdiction over Bourdon in this criminal
matter notwithstanding his alleged status as a Native Alaskan sovereign citizen.
                Bourdon also raises a second claim on appeal. This claim relates to a
pretrial proceeding in which the superior court imposed bail conditions on Bourdon
while the State appealed the superior court’s dismissal of Bourdon’s indictment. (The
State’s appeal was successful and resulted in the reinstatement of Bourdon’s
indictment.7)


   4
       United States v. Jagim, 978 F.2d 1032, 1036 (8th Cir. 1992) (rejecting defendant’s
claim that he was “outside” the jurisdiction of the United States as “completely without
merit” and “patently frivolous”); see also United States v. Benabe, 654 F.3d 753, 767 (7th
Cir. 2011) (“Regardless of an individual’s claimed status ... as a ‘sovereign citizen,’ a
‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that person is not beyond the
jurisdiction of the courts.”).
   5
       United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (rejecting ineffective
assistance of counsel claim because defendant would have had same “irreconcilable
differences” with any ethical and competent attorney due to his proposed sovereign citizen
defense, and concluding that, because this defense had “no conceivable validity in American
law, the judge would not have permitted it to be presented to the jury, and no reputable
lawyer could have been found to attempt to persuade the judge otherwise.”).
   6
       AS 22.10.020.
   7
      See State v. Bourdon, 1999 WL 61016, at *1 (Alaska App. Feb. 10, 1999)
(unpublished).

                                            –3–                                        2496

              Bourdon objected to the imposition of the bail conditions at the time, and
the superior court ruled that it had authority to impose the conditions under
AS 12.30.035, which directs the trial court to “treat the defendant in accordance with the
provisions governing pretrial release” while an appeal of the dismissal of an indictment
is pending before the appellate court. Now, more than a decade later, Bourdon
challenges this ruling, arguing for the first time that the superior court violated the ex
post facto clause of the state and federal constitutions by applying AS 12.30.035, which
was enacted shortly after Bourdon committed his underlying criminal offenses.
              As the State correctly points out, this claim is not properly before us.
Bourdon did not coherently raise this ex post facto argument in his petition for writ of
habeas corpus, and the superior court did not rule on it.8 Bourdon has therefore waived
this claim for purposes of this appeal.
              In any case, this is not the type of claim that can form the basis for post-
conviction relief. An application for post-conviction relief — whether it is styled as an
application under Criminal Rule 35.1, a petition for writ of habeas corpus, or otherwise
— is fundamentally a collateral attack on the validity of a criminal judgment. The
purpose of the attack is to obtain relief from an invalid judgment — i.e., to have a
conviction reversed or a sentence vacated. A claim for post-conviction relief must
therefore show not only that an error occurred but also that the error directly tainted the
proceedings and the resulting conviction and/or sentence.9 Here, even if we were to
assume that Bourdon’s claim is true, there would be no basis on which to grant him the
relief he seeks. Whether or not the superior court violated the ex post facto clause when

   8
       See Pore v. State, 452 P.2d 433, 436-37 (Alaska 1969).
   9
       Cf. Roberts v. State, 445 P.2d 674, 676 (Alaska 1968) (“Habeas corpus is not available
to review questions, no matter how important, which are not related to the cause of
petitioner’s detention.”).

                                            –4–                                        2496

it imposed temporary bail conditions on Bourdon has no bearing on the validity of his
convictions or his sentence.
             We accordingly AFFIRM the superior court’s judgment.




                                        –5–                                    2496